Title: To Alexander Hamilton from ———, 2 September 1794
From: 
To: Hamilton, Alexander


York County, Virginia, September 2, 1794. “As diffidence, distant modesty, and great Secrecy, hinders me from avowing myself, and not having the Honour of Knowing you, with a wish of gratitude to serve your cabinet, and if necessary to aid your field, in a Country, which I have had both experience in and friendship from, occasions now, that doubtfulness, which a surety of my intentions being received, would counteract & prevent; from & under these impressions, I trust, my signature being absent, will be readily excused. The resources of this Country being manifold and efficient—The view is to point out the elegibility and necessity of improving the Public Taxes, from these resources, with the smallest ease, and least appearance of Burthen: a number of new Laws, their utility &c—A Seine Tax, propriety of—Lottery Tax—Mile Tax, Stamp Tax on Receipts—Bonds, Mortgages &c—moderate—it will answer; and it may be observed, that what has been unpopular at one time, may yet meet the opinion of the public at another.…”
